Citation Nr: 1816214	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-14 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

When this case was before the Board in October 2015, it was remanded for additional development.  The case is now again before the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.       § 5103A (2012); 38 C.F.R. § 3.159 (2017).   In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In its October 2015 remand, the Board instructed the AOJ to ensure that all service treatment records, service hospital records and personnel records from all periods of verified active duty service have been associated with the record.  The Veteran has indicated he was treated by the "Charlie 1st Medical Battalion" following a head injury sustained during an enemy mortar attack on his base in the Republic of Vietnam in 1969.  In December 2015, the AOJ sought such records in a
Personnel Information Exchange System (PIES) request.   However, the AOJ did not attempt to obtain sick call, morning reports, and/or clinical records from the above-noted unit.

The AOJ should undertake any necessary development to attempt to verify the Veteran's reported in-service treatment from Charlie 1st Medical Battalion, to specifically include through the United States Army Joint Services and Records Research Center (JSRRC) and any other source(s), as appropriate.

In its October 2015 remand, the Board instructed that an etiology opinion as to the claimed headaches and residuals of a head injury.  A February 2016 VA examiner opined that it was less likely than not that the Veteran's headaches were incurred in or caused by the claimed in-service injury, event or illness as there was no headache documentation until headaches in 1992 when it was noted as secondary to a neck issue and a motor vehicle accident.  However, the examiner also opined that the lack of consistent medical care would suggest that the headaches noted on entrance examination was a chronic condition and that his current headache condition was related to military service.  This opinion is internally inconsistent.  Therefore, an addendum opinion is required.

In addition, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.    The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include VA treatment records from the dated from March 2017 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A (b)(2) and 38 C.F.R. § 3.159(e). 

2.  The AOJ should undertake necessary action, to particularly include contact with the U.S. Army and Joint Services Records Research Center (JSRRC) (and other appropriate source(s)), to attempt to independently verify whether or not the Veteran was treated by the "Charlie 1st Medical Battalion" following a head injury sustained during an enemy mortar attack on the Lai Kai base in the Republic of Vietnam in 1969.

If the search for corroborating records leads to negative results, the AOJ should notify the Veteran and afford him the opportunity to respond.  The AOJ should also follow up on any additional action suggested by JSRRC.

3.  Return the record to the VA examiner who offered the February 2016 opinion. The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the February 2016 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner is requested to offer an opinion as to the below question.

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any headache disorder was incurred in or aggravated by during any period of service, or is otherwise related to such period of service, to include any in-service head injury.

In offering such opinion, the examiner should consider the Veteran's statements regarding the incurrence of his headaches and head injury.  The examiner must provide a complete rationale for all opinions and conclusions reached. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

Department of Veterans Affairs


